           Case 2:20-cv-03412-MMB Document 6 Filed 07/29/20 Page 1 of 2



                           IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA



 DELAWARE RIVERKEEPER NETWORK,
 and the DELAWARE RIVERKEEPER,
 MAYA VAN ROSSUM,

                        Plaintiffs,

                 v.                              Case No. 2:20-cv-03412-MMB

 UNITED STATES ENVIRONMENTAL
 PROTECTION AGENCY and ANDREW R.
 WHEELER, in his official capacity as the
 Administrator of the United States
 Environmental Protection Agency,

                        Defendants.



                                      NOTICE OF APPEARANCE

       Please enter the appearance of the undersigned counsel, Vanessa R. Waldref, for the
Defendants in this case.
Respectfully submitted,
Date: July 29, 2020


                                                  /s Vanessa R. Waldref
                                       VANESSA R. WALDREF (D.C. Bar No. 989692)
                                       U.S. Department of Justice
                                       Environment & Natural Resources Division
                                       Environmental Defense Section
                                       4 Constitution Square
                                       150 M Street, NE
                                       Washington, D.C. 20002
                                       Vanessa.R.Waldref@usdoj.gov
                                       Telephone (202) 514-2741
                                       Facsimile (202) 514-8865

                                       Attorney for Defendants
            Case 2:20-cv-03412-MMB Document 6 Filed 07/29/20 Page 2 of 2



                               CERTIFICATE OF SERVICE

        I hereby certify that on July 29, 2020 the foregoing Notice of Appearance was filed

electronically and is available for viewing and downloading from the ECF system by counsel of

record for all parties.

                                                /s Vanessa R. Waldref
                                                Attorney for Defendants
